Title: George Joy to James Madison, 7 March 1833
From: Joy, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Temple, London
                                
                                7th March 1833.
                            
                        
                        Should the Bearer Mr. James C. Fuller extend his travels to the peaceful shades of your retreat, you will
                            greatly oblige me by giving him such countenance and advice as you may judge useful to a Gentleman Farmer, of the Society
                            of friends, seeking where in the U. S. he may best pitch his Tent. He goes with his Son to survey the whole ground and
                            judge for himself of the expediency of shipping his property, which is respectable, from this Country to that; and is
                            recommended by a friend whom I am very desirous of serving, and to whom his character and influence have been very useful
                            in his election to the reformed Parliament—
                        I hope this may find you in perfect health; tho’ I am reminded by my present signature of Senex that you
                            cannot be in the vigour of youth; and am, as I have always been, Dear Sir, Very truly & respectfully Yours
                        
                            
                                G. Joy
                            
                        
                    